                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00052-KDB-DSC


 MOBILE TECH INC.,                               )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )
                                                 )
 INVUE SECURITY PRODUCTS INC.,                   )
                                                 )
                  Defendant.                     )



        THIS MATTER is before the Court on “Defendant’s Motion to Stay Pending Ex Parte

Reexamination of All Patents-In-Suit” (document #82), “Defendant’s Amended Motion to Stay

Pending Ex Parte Reexamination of All Patents-In-Suit” (document #83), and Plaintiff’s “Motion

for Leave to File Notice of Subsequently Discovered Facts” (document #91) as well as the parties’

briefs and exhibits.

        The Court has carefully considered the parties’ arguments, the record and the authorities.

Although the United States Patent and Trademark Office has granted Defendant’s Request for Ex

Parte Re-examination of the two patents-in-suit, it has not yet issued any office action in

Defendant’s favor. See Plaintiff’s “Memorandum in Opposition …” at 4 (document #84). There

are also other pending claims in addition to the patent claims. For those reasons, the Court denies

Defendant’s Motion without prejudice to being re-filed if the USPTO issues an initial office action

in its favor.
       NOW THEREFORE IT IS ORDERED that:

       1. “Defendant’s Amended Motion to Stay Pending Ex Parte Reexamination of All Patents-

In-Suit” (document #83) is DENIED without prejudice to being re-filed if the USPTO issues an

initial office action in its favor. The parties are ORDERED to notify the Court when the USPTO

issues any office action on the re-examinations and as to the results of any appeals of those actions.

       2. “Defendant’s Motion to Stay Pending Ex Parte Reexamination of All Patents-In-Suit”

(document #82) and Plaintiff’s “Motion for Leave to File Notice of Subsequently Discovered

Facts” (document #91) are DENIED AS MOOT.

       3. The Clerk is directed to send copies of this Order to counsel for the parties, including

but not limited to moving counsel, and to the Honorable Kenneth D. Bell.

       SO ORDERED.

                                   Signed: December 6, 2019
